DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 10/07/2022. Claims 1-39 are pending in the present Application, with Claims 1-27 being examined, of which Claims 1, 13,  24 and 26 are independent.
   
Election/Restrictions
 Applicant’s election without traverse of Group I, Claims 1-27, in the reply filed on 08/12/2022 is acknowledged. Claims 28-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  

Continuity/ Priority Information  
The present Application 16708207, filed 12/09/2019 Claims Priority from Provisional Application 62797014, filed 01/25/2019.

 Response to Arguments
Applicant's arguments in the Amendment/ Remarks filed on 10/07/2022, with respect to the rejection of Claims 1-27 under 35 U.S.C. 101 directed to an abstract idea,  have been fully considered but they are not persuasive, as set forth in the present office action.
With respect to Step 2A Prong 1, in response to the Office's argument that independent claim 1 "covers the performance of mathematical calculations," Applicant asserts that mathematical calculations may be used to describe certain operations of quantum circuits. However, the claims of the current application are directed to the operation (e.g., calibration) of a QIP system based on quantum circuits and/or the QIP system, not the mathematical calculations. For example, the claims of the current application are not directed toward using matrix representation. 
 In response to Applicant arguments, even though the Claims are directed to the   calibration of a QIP system based on quantum circuits, the mathematical functions being used by the quantum circuits are directed to a group of mathematical concepts, such as, mathematical relationships, mathematical formulas or equations, and mathematical calculations. For example, the mathematical function in this case, i.e. using angle values θ (|0|<<π/2), as recited in Claim 1, “measuring observed parity signals resulting which are a direct measurement of a different value of θ” using angle values θ (|0|<<π/2) in a mathematical equation to estimate parity signals as evident by the specification, Par. [0033]. The matrix representation is another example of mathematical function, where both functions are directed to a group of mathematical concepts, and hence non-eligible subject matter under the 101 requirement.
With respect to Step 2A Prong 2, Applicant asserts that independent claim 1 recites additional elements that integrate one of the judicial exceptions into a practical application of calibrating gates in a quantum circuit. For the last steps of the Federal Circuit analysis, the amended independent claim 1 recites features beyond the judicial exception that are not well-understood, routine, or conventional.
In response to Applicant arguments, the additional elements in the independent Claim 1 and 24, such as, "implementing, in a quantum information processing (QIP) system, a two-qubit calibration circuit...,"  using “a processor and a memory” to perform mathematical calculations,  is a recitation of generic computer or computers to perform generic computer functions. 
Thus, the recitation of computer hardware fails to tie the claim to a particular machine (only to a generic computer) nor does the recitation of computer hardware direct the claim to an improvement in the functioning of the computer itself.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements amounts to no more than a processor programmed to execute instructions, which cannot provide an inventive concept. Hence, the claims are not patent eligible under the 101 requirement. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 24, the limitation “measuring parity values resulting from running the calibration circuit, the two-qubit calibration circuit being configured such that each of the  parity values is a direct measurement of a different value of θ” is indefinite. 
It is unclear how one of ordinary skill in the art is able to distinguish between measurement and direct measurement of the observed parity signals. There is no support in the specification to describe a device that performs a “direct measurement” versus a “measurement”, i.e. difference between measurement and direct measurement. For example, Fig. 1 just shows two measurements 140a and 140b. 
The Claims should be amended to recite “measuring parity values resulting from running the calibration circuit, wherein the two-qubit calibration circuit is configured to measure the parity values corresponding to different values of θ”
 Claims 13, 26, the expression “target value of θ” is indefinite. It is unclear how one recognizes the “target” value out of many values. There is device recited in the Claims or in the specification for determining a target value.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims 1 and 24, recite a method and quantum information processing (QIP) system for calibrating quantum gates, which is directed to an abstract idea of a group of mathematical concepts, under Step 2A Prong 1,  according to the limitations,   
running the calibration circuit in the QIP system for a range of values of θ;
measuring observed parity signals resulting from running the calibration circuit, the two-qubit calibration circuit being configured such that each of the observed parity signals is a direct measurement of a different value of θ; 
generating calibration information that describes the relationship between the values of θs in the range and their corresponding calibration observable measurements; and 
providing the calibration information to arbitrarily calibrate one or more MS gates in a quantum simulation.
Independent Claims 13 and 26, similarly recite, 
applying optical or radio frequency (RF) power to run an MS calibration circuit for a target value of θ; 
measuring a parity signal from running the MS calibration circuit to determine if the corresponding value of θ in the calibration information is the target value of θ; 
in response to the corresponding value of θ being the target value of θ, completing the calibration and enabling the MS gate for use in a quantum simulation; and in response to the corresponding value of θ not being the target value of θ, adjusting the optical or RF power.
 
 The above limitations recited in the Claims, which as drafted, are directed to a group of mathematical concepts.
 According to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), under their broadest reasonable interpretation, the limitations cover performance of mathematical concepts, such as, mathematical relationships, mathematical formulas or equations, and mathematical calculations.   
 If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, then it falls within the “Mathematical Concepts” of abstract ideas. For example, in this case, Claim 1 recites “measuring observed parity signals resulting which are a direct measurement of a different value of θ” using angle values θ (|0|<<π/2) in a mathematical equation to estimate parity signals as evident by the specification, Par. [0033] In the full entangled case, θ=π/2 such that [00002] cos .Math. θ 2 = sin .Math. θ 2 and the output of the MS gate is (|00 +|11 )/√{square root over (2)}. For small values of θ, the angles are arbitrary. For example, the angles can be instead θ=π/20 or θ=π/25, or any other small values, which mathematically describes the MS gate, which is judicially excepted mathematical subject matter.
Also, Par.  [0040] As described above, the angle θ represents the amount of the entanglement created after the MS interaction (θ=π/2 corresponds to the full entanglement). Hence the matrix representation of the full two-qubit calibration circuit is
[00005] 1 2  [ ( cos .Math. .Math. θ - sin .Math. .Math. θ ) 1 1 ( cos .Math. .Math. θ + sin .Math. .Math. θ ) ( cos .Math. .Math. θ + sin .Math. .Math. θ ) - 1 1 ( - cos .Math. .Math. θ + sin .Math. .Math. θ ) ( cos .Math. .Math. θ + sin .Math. .Math. θ ) 1 - 1 ( - cos .Math. .Math. θ + sin .Math. .Math. θ ) ( cos .Math. .Math. θ - sin .Math. .Math. θ ) - 1 - 1 ( cos .Math. .Math. θ + sin .Math. .Math. θ ) ], which is judicially excepted mathematical subject matter, and which it falls within the “Mathematical Concepts” of abstract ideas.  Accordingly, the claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.      .
 
This judicial exception is not integrated into a practical application under, under Step 2A Prong 2.  In particular, the claims recite additional elements, such as, independent Claim 1 and 24, further recite “a processor,  and a memory” to perform mathematical calculations, which is a recitation of generic computer or computers to perform generic computer functions. The addition of computer hardware into the claims fails to direct the claims toward an improvement to the computer itself. Indeed, the claims are entirely silent on the specific operation of the computer hardware which can be any computer processor so long as it performs the claimed mathematical calculations. Thus, the recitation of computer hardware fails to tie the claim to a particular machine (only to a generic computer) nor does the recitation of computer hardware direct the claim to an improvement in the functioning of the computer itself.
Also, the additional element, such as a processor is nothing else than a general-purpose computer being used as a generic tool executing instructions. Thus, it constitutes an abstract idea without any tangible results, and without further reciting any practical applications, for achieving such results.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements amounts to no more than a processor programmed to execute instructions, which cannot provide an inventive concept. Hence, the claims are not patent eligible under the 101 requirement.
 
The dependent Claim 2-12, 14-23, 25, and  27 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
For example, the additional elements recited in Claim 11 “generating a table with the calibration information, and providing the calibration information includes providing the table” do not amount to significantly more than the judicial exception, because they are mathematical concepts performed by a conventional computer used as a tool.
Therefore, the Claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: October 14, 2022
Final Rejection 20221015
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov